—_

= 6 otek
a fF WOW HY = 0 O© DB N OO nT fF WD DY

= 0 lek
“ND

18
19 ||
20
21
22
23
24
25
26
27
28

 

 

Za

 

 

 

 

 

7 FILED __._ RECEIVED
_____ ENTERED ___ SERVED ON
COUNSEL/PARTIES OF RECORD
JUN 12 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVALA
BY: DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
GREGORY N. LEONARD, Case No. 3:18-cv-00404-MMD-CBC

Plaintiff, ORDER
V.

NORTHERN NEVADA CORRECTIONAL
CENTER, et ai.,

Defendants.

 

 

I. DISCUSSION

Before the Court is Plaintiff's motion to supplement the complaint. (ECF No. 4).
Plaintiff seeks to add additional medical kites as exhibits to the complaint and he seeks
to add as an exhibit to the complaint an affidavit that he states will show that Plaintiff
continues to submit medical kites about his tooth and gum pain but his dental problems
have become worse due to the lack of dental care. (/d. at 1-2).

It appears that Plaintiff is attempting to provide evidence of existing or new claims.
The complaint and the screening stage of litigation are not the place and time for a plaintiff
to provide evidence to prove his claims. The time for proof will not come until after the
Court has screened the complaint and the complaint is served. Therefore, to the extent
Plaintiff is seeking to “supplement” his complaint in order to provide evidence in support

of his claims, the motion is denied.

 
on oO nN se WO ND

10}
11
12
13
14
15
16
17
18
19
20
21
22
23
24 |i
25
26
27
28 |

 

 

However, if Plaintiff wishes to add claims to his complaint by including new
allegations, the Court gives Plaintiff leave to do so. To alter or add claims to the complaint
Plaintiff must allege facts in an amended complaint; merely adding exhibits will not add
claims. Furthermore, any amended complaint must be complete in itself and therefore
must include all allegations, claims, and defendants Plaintiff wishes to include in this
action.

Plaintiff also is advised that, if he seeks to amend the complaint, to the extent
possible, he should identify the persons who he alleges violated his civil rghts. The Court
notes that, although the first page of Plaintiffs complaint is missing, it is apparent from
the remaining pages of the complaint that Plaintiff has sued only Doe Defendants. (ECF
No. 1-1 at 2-3.) A complaint cannot be served on Doe Defendants even if Plaintiff states
colorable claims against those Doe Defendants. Although the Court may eventually give
Plaintiff the opportunity through discovery to learn the names of Doe De‘endants against
whom Plaintiff states colorable claims, that process will delay the service of the complaint
and will delay any other discovery or proceedings in this action. Therefore, to the extent
possible, it is to Plaintiffs benefit to identify the names of the Defendants in any amended
complaint.

Ul. CONCLUSION

For the foregoing reasons, IT IS ORDERED that the motion for leave to
supplement the complaint by adding exhibits (ECF No. 4) is denied.

IT IS FURTHER ORDERED that Plaintiff may amend the complaint to add new
allegations.

IT IS FURTHER ORDERED that, if Plaintiff chooses to file an amended complaint,
Plaintiff shall file the amended complaint within 30 days from the date of entry of this

order.

 
_

IT IS FURTHER ORDERED that, if Plaintiff does not file an amended within 30
days from the date of entry of this order, the Court will screen the original complaint (ECF
No. 1-1).

IT iS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
original complaint (ECF No. 1-1). If Plaintiff chooses to file an amended complaint, he
should use the approved form and he must write the words “First Amended” above the

words “Civil Rights Complaint” in the caption.

pateo: & { 2{lo/4

oO O@NnN OO OO F&F W ND

_~ =
—_— ©

 

po
oOo om f& WO ND

17]
18
19
20
21
22
23
24
25
26
27
28

 

 

 
